Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Morse on 9/10/2021.

The application has been amended as follows: 
In claim 1 line 24 insert --sensor—after “the first image”.
Claim 2 is now cancelled.
Claim 3 now depends from claim 1.
Claim 4 now depends from claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art Yoshida discloses an imaging system comprising a light source, a first and second image sensor, and optics including a first dichroic film, but does not teach a short pass filter in the second optical branch, the short pass filter transmitting light having a wavelength equal to or less than a wavelength corresponding to a boundary between the visible wavelength band and the near-infrared wavelength band.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 6/23/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793